 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5
     SOSINA ASFAW, et al.,
 6                                                        Case No.: 2:19-cv-01292-GMN-NJK
               Plaintiff(s),
 7                                                                      ORDER
     v.
 8                                                                  (Docket No. 26)
     WAL-MART STORES, INC., et al.,
 9
               Defendant(s).
10
11         On January 17, 2020, the Court granted Defendant Wal-Mart Stores, Inc.’s motion to
12 compel a Fed.R.Civ.P. 35 examination of Plaintiff and request to extend discovery deadlines.
13 Docket No. 25. The Court granted the motion because “Plaintiffs failed to [timely] respond” and
14 because the Court reviewed the motion and found it to be meritorious. Id. at 1 (citing Docket Nos.
15 18, 24, making clear the deadline for Plaintiffs’ response to Defendant’s motion to compel).
16         Without explanation, Plaintiffs now file an untimely, unsigned response to Defendant’s
17 already-granted motion. Docket No. 26. Nevertheless, after careful review of Plaintiffs’ response,
18 the Court’s order at Docket No. 25 remains in effect and unchanged. 1
19         IT IS SO ORDERED.
20         Dated: January 21, 2020
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27         1
            The Court also reminds Plaintiffs’ counsel that it is inappropriate to call chambers ex
   parte unless specifically permitted by the Local Rules or the Federal Rules of Civil Procedure.
28 Local Rule IA 7-2.

                                                   1
